Citation Nr: 1230336	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim for an increased disability rating for his service-connected lumbar spine disability.  

In his April 2009 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board to be held at VA Central Office in Washington, D.C.  However, in July 2012, before his scheduled hearing could be held, he submitted a letter indicating that he would not be able to attend his scheduled hearing on September 17, 2012.  Therefore, the Board considers the Veteran's request for a hearing before a Board VLJ to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The Board finds that, as a result of multiple sources of evidence in the record, including a statement from a William Fleming, M.D., dated in August 1992, indicating that the Veteran was totally and permanently disabled, and the June 2012 Statement of Accredited Representative in Appealed Case from the Veteran's representative, the record has raised a claim of entitlement to a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, additional development is required with respect to this claim.  

The issue of entitlement to service connection for a cervical spine disability, including as secondary to service-connected lumbar spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2009 VA Form 9, and June 2012 Statement of Accredited Representative in Appealed Case.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service connection was originally granted for the Veteran's lumbar spine disability on appeal in a March 2005 rating decision, and a 40 percent disability rating was assigned, effective November 3, 2000.  The Veteran filed the instant increased disability rating claim for his service-connected lumbar spine disability in June 2007.  

At the outset, the Board notes that more than four years have passed since the severity of the Veteran's service-connected lumbar spine disability was last evaluated in a May 2008 VA examination.  Additionally, while the May 2008 VA examiner noted that the Veteran suffered from urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, obstipation, erectile dysfunction, leg or foot weakness, falls, unsteadiness, and dizziness, she indicated that these symptoms were unrelated to his claimed lumbar spine disability, and explained that due to a history of cervical stenosis with cord compression, it was difficult to determine what percentage of these symptoms were related to his lumbar spine disability.  In the June 2012 Statement of Accredited Representative in Appealed Case, the Veteran's representative contended that further VA examination may be warranted to more accurately evaluate the severity of the Veteran's lumbar spine disability.  Moreover, the Veteran indicated in his VA Form 9 that the severity of his lumbar spine disability had progressed to the point that he now had problems with his bowel and bladder.  

Thus, there is indication from the record that the Veteran may suffer from neurological symptoms that may be associated with his service-connected lumbar spine disability.  Moreover, the Veteran has essentially contended that the severity of this disability has increased since it was last examined.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

To the extent that the Veteran contended that his entire spine was now affected as a progression or residuals of his service-connected lumbar spine disability, the Board has inferred a claim of entitlement to service connection for a cervical spine disability.  The Board observes, however, that adjudication of the issue of entitlement to service connection for a cervical spine disability may impact the Veteran's instant increased rating claim on appeal.  Therefore, these two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, the Board will defer further adjudication of the instant increased rating claim pending the outcome of the Veteran's referred claim for entitlement to service connection for a cervical spine disability, and pending further VA examination to determine, to the extent possible, the severity of the symptoms associated with these respective disabilities.  

Additionally, as a result of the Board's finding that a claim of entitlement to a TDIU has been raised by the evidence of record, the designated VA examiner that will examine the severity of the Veteran's lumbar spine disability should additionally provide an opinion as to whether the Veteran's service-connected disability (or disabilities, if appropriate) render him unable to secure or follow substantially gainful employment.  See Rice, 22. Vet. App. at 453-54.  

The AOJ should also provide the Veteran with a VCAA notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Appropriate notice should also be provided with respect to his referred cervical spine claim.

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his claimed back disabilities and records of his VA care, dated since February 2009, have not been associated with the claims file and statements from VA physicians dated in March 2010 indicate that he has likely received more recent VA treatment.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claim of entitlement to service connection for a cervical spine disability, including as secondary to service-connected DDD and DJD of the lumbar spine.

2.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.

3.  Obtain a complete copy of the Veteran's treatment records pertaining to his claimed back disabilities from the Richmond VA Medical Center, dated since February 2009.  

4.  Thereafter, schedule the Veteran for a VA neurological/orthopedic examination of his spine.  The examination should be performed by a physician.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all orthopedic and neurological findings related to the Veteran's service-connected lumbar spine disability and fully describe the extent and severity of those manifestations.  In this regard, the examiner should specifically address whether the Veteran has any associated bowel and/or bladder problems which are related to the Veteran's service-connected back disability.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also determine whether the Veteran has favorable or unfavorable ankylosis of either the thoracolumbar or cervical spine.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

With regard to any neurological disability resulting from this service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).

The examiner should attempt to disassociate, to the extent possible, those symptoms associated with the Veteran's lumbar spine from those that are associated with his cervical spine.  If the examiner is unable to disassociate the symptoms between these two disabilities, s/he should so state. 

The examiner should additionally provide an opinion with respect to whether the Veteran's service-connected disability or disabilities, (i.e. lumbar spine disability, and cervical spine disability, if service connection is in effect for that disability) renders him unable to secure or follow a substantially gainful occupation.  The examiner should specifically identify all impairment caused by the service-connected disability.  Thereafter, the examiner should state how the impairment caused by the service-connected disability impacts the Veteran's ability to perform manual and sedentary type of positions.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claim for an increased rating for the service-connected back disability and the TDIU claim on appeal, including determining whether referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of his TDIU claim is warranted pursuant to 38 C.F.R. § 4.16(b), if he does not meet the schedular requirements for service-connected disabilities under 38 C.F.R. § 4.16(a).  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



